OPINION ON RESPONDENTS’ PETITION FOR REHEARING
Contrary to what is alleged at page 10 of respondents’ petition for rehearing, the record does not show that Sullivan when injured was standing upon a substructure extending from the shoreline. It is true that one of the examining counsel’s questions assumed that Sullivan was “on this substructure.” But Sullivan never said or implied that he was standing on that substructure. He testified that he was “located right above the water.” The fair implication is that he was on a temporary platform above the water and the substructure was under the water. Thus there was substantial evidence for the AU to conclude that Sullivan “was standing about 12 inches above the water” and was “injured while at work upon navigable waters.”

Petition for rehearing denied.